DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-11, 13-15 and 18-23 are pending in this application, Claims 1-11, 13 and 14 are acknowledged as withdrawn, Claims 15 and 18-23 were examined on their merits.

 The rejection of Claims 15 and 18-22 under 35 U.S.C. § 112(a) or 35 U.S.C. § 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement, has been withdrawn due to the Applicant’s amendments to the claims filed 05/17/2021.







Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 15 and 18-22 are newly rejected under 35 U.S.C. § 112(a) or 35 U.S.C. §112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  Claim 15 now recites, “mixing an effective amount of immuno-modulatory mesenchymal stem cells (MSCs) with an effective amount of extracellular vesicles from MSCs to produce a populations of MSCs and extracellular vesicles from MSCs”.  There is insufficient support in the originally filed disclosure to support this new limitation.  


broadly teaches obtaining MSCs and extracellular vesicles thereof (Pg. 5, Paragraph [0053 and Pg. 10, Paragraph [0118]) and the administration of MSCs and/or EVs (Pg. 6, Paragraph [0060]) as well as providing a definition for “effective amount” (See Pg. 4, Paragraph [0039]).  However, the disclosure does not provide basis for the specific mixing of effective amounts of MSCs with an effective amount of EVs from MSCs to produce a population of MSCs and EVs as now claimed.  Applicant is required to indicate with specificity where support for the new limitation may be found or delete the NEW MATTER. Claims 18-22 are rejected as being dependent upon rejected Claim 15.  For purposes of examination, the Examiner has interpreted an “effective amount” of MSCs and EVs as any amount sufficient to produce a mixed population thereof.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.




Claims 15 and 20-23 are newly rejected under 35 U.S.C. § 103 as being unpatentable over Stewart (US 2003/0118567 A1), of record, in view of Penfornis et al. (2013) and Lange et al. (2007), as evidenced by Mitsialis et al. (US 2014/0065240 A1), of record, Hafner et al. (US 6,436,970 B1), of record, Lee et al. (2008), of record, Guo et al. (2013), of record, and Dushianthan et al. (2011), of record, and as evidenced by Tan et al. (2013), of record, Park et al. (2007), of record and Doyle et al. (2019), of record (NPL inadvertently not included with last action but included herein).

Stewart teaches a method of treating a disease in a mammalian patient comprising administering viable mammalian cells to the patient (Pg. 20,Claim 1); wherein the mammalian cells are bone marrow mesenchymal stem/stromal cells (MSCs) (Pg. 20, Claims 14-15);
wherein the disease is an inflammatory disease (Pg. 33, Claim 4);
wherein the inflammatory disease is Adult/Acute Respiratory Distress Syndrome (ARDS) (Pg. 20, Claims 6 and 8);
wherein the cells are injected by central venous injection (Swan-Ganz catheter) into the right atrium of the heart (Pg. 4, Paragraph [0055]), and reading on Claim 15 in part, 21 and 22.

It is an inherent property of MSCs of the prior art that they would have the same antigen profile recited in the claims, as evidenced by Mitsialis et al. which teaches that MSCs are positive for CD73, CD90 and CD105, and negative for CD34, CD14 and CD3 (Pg. 6, Paragraph [0064]).  
Likewise, it is an inherent property of MSCs that they secrete exosomes, thus any composition comprising MSCs would also inherently comprise “mixing” of the MSCs  
with secreted exosomes/EVs, giving the term its broadest reasonable interpretation, as the MSCs are actively secreting EVs into their surroundings thereby creating a “mixture”.  This is evidenced by Tan et al. which teaches that MSCs secrete lipid vesicles which were identified as exosomes (Pg. 1, Abstract) and as evidenced by Doyle et al., which teaches that exosomes are secreted by all cell types, Paragraph 1.1).

Stewart did not teach a method wherein the extracellular vesicles (EVs) are positive for IGFBP-3, as required by Claim 15;
wherein the subject to be treated has elevated levels of at least one of the following microRNAs (miRs): miR-409-3P, miR-886-5P, miR-324-3P, miR-222, miR-125A-5P, miR-339-3P, and/or miR-155, as required by Claim 20;
wherein the MSCs are positive for IGFBP3, as required by Claim 21; 
or wherein the extracellular vesicle population displays the following order of polypeptide abundance serotransferrin ˂ annexin A2, as required by Claim 23.

Penfornis et al. teaches serum deprived MSCs secrete IGFBP-3 in exosomes (EVs), therefore the MSCs themselves must be positive for IGFBP-3 as well as the exosomes (Pg. 2, Lines 4-6), reading on Claims 15 in part, and 21.


Lange et al. teaches that culturing human bone marrow MSCs in animal serum can cause immunogenicity and carries a risk of contamination and teaches culturing MSC in animal serum-free medium containing platelet lysate (Pg. 18, Abstract and Pg. 2, Column 1, Lines 7-18).

It would have been obvious to those of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Stewart of treating ARDS in by injecting bone marrow derived MSCs into the right atrium of the heart to use the serum deprived MSCs of Penfornis et al. because this is no more than the application of a known technique (serum deprivation of MSCs) to improve a similar product (bone marrow derived MSC) in the same way to obtain predictable results (treatment of ARDS in a subject).  The MPEP states:
The key to supporting any rejection under 35 U.S.C. 103 is the clear articulation of the reason(s) why the claimed invention would have been obvious. The Supreme Court in KSR noted that the analysis supporting a rejection under 35 U.S.C. 103 should be made explicit. The Court quoting In re Kahn, 441 F.3d 977, 988, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006), stated that "‘[R]ejections on obviousness cannot be sustained by mere conclusory statements; instead, there must be some articulated reasoning with some rational underpinning to support the legal conclusion of obviousness.’" KSR, 550 U.S. at 418, 82 USPQ2d at 1396. Exemplary rationales that may support a conclusion of obviousness include:
(C) Use of known technique to improve similar devices (methods, or products) in the same way

Those of ordinary skill in the before the effective filing date of the claimed invention would have been motivated to make this substitution because the serum deprived MSC of Penfornis et al. would be less immunogenic and less likely to carry contamination as taught by Lange et al. above. 
There would have been a reasonable expectation of success in making this substitution because the method of Stewart is not limited to any particular type of bone marrow derived MSC and Penfornis et al. teaches a specific type of MSC which would reasonably be expected to function in the method of Stewart.

With regard to Claim 18, although Stewart in view of Penfornis et al. do not expressly state that the subject being treated for ARDS is eligible for and/or is receiving extra-corporeal membranous oxygenation (ECMO); the subject has elevated levels of caspase-cleaved cytokeratin (cck 18) as an indicator of epithelial apoptosis; and the subject to be treated has elevated levels of at least one of: miR-409-3P, Ml R-S86-5P, miR-324~3P, miR-222, miR-125A-5P, miR339~3P, and/or miR-155, it is inherent in the combined method of Stewart and Penfornis et al. that a subject with ARDS would be "eligible" to receive ECMO treatment as Hafner et al, teaches that the therapy tor ARDS consists of the earliest possible application of different forms of ventilation, raising the oxygen concentration of the respiratory air, up to ECMO (Column 1, Lines 48-56). Therefore, a subject with ARDS would be eligible for treatment with a known ARDS treatment, such as ECMO.





With regard to Claim 19, wherein the subject being treated for ARDS has elevated levels of caspase-cleaved cytokeratin-18 (cck-18); it is inherent in the combined method of Stewart and Penfornis et al. that a subject with ARDS would have elevated levels of caspase cleaved CK-18 as Lee et al. teaches that bronchoalveolar lavage (BAL) fluid caspase-cleaved CK-18 levels of ARDS patients was higher than controls, reflecting increased epithelial apoptosis (Pg. 464, Abstract).  Therefore, it appears to be a characteristic property that a subject with ARDS would have elevated levels of caspase-cleaved CK-18.

With regard to Claim 23, it would be further inherent in the method of Stewart that the MSCs and inherently secreted exosomes thereof would display the following order of polypeptide abundance serotransferrin < annexin A2 because this is a characteristic property of naturally occurring and/or cultured MSCs.  The Specification teaches that the claimed profile of MSC and/or EVs derived therefrom are "... may be detected/assessed either at the point of obtaining the material from a donor, at various time points during the expansion/culturing of the MSCs prior to clinical application, at various time points after the cells have been cultured in vitro, and/or at the point when it is time to administer the MSCs and/or extracellular vesicles to a patient to be treated.”  Therefore, as the MSC/EVs inherently secrete exosomes as taught by the prior art, the administration of the MSC and their secreted exosomes would also inherently possess the claimed characteristic polypeptide abundance.

Further, Tan et al. (2013), of record, teaches that MSCs are capable of transferring uptake and secreting exosomes expressing transferrin (Pg. 1, Abstract) while Park et al. (2007) teaches that MSCs contain Annexin A2 as part of their proteome (Pg. 2886, Table 2).  Therefore, there is evidentiary basis for a finding of inherency that the exosomes secreted by the MSC of Stewart would display the following order of polypeptide abundance serotransferrin < annexin A2, as the polypeptides were known to be present in MSCs and/or MSC secreted exosomes.

Response to Arguments

Applicant's arguments filed 05/17/2021 have been fully considered but they are not persuasive. 

The Applicant argues that the amendments to Claim 15 makes the claims non-obvious as they overcome the Examiner’s reliance on MSCs inherent secretion of EVs even though cell pharmaceuticals are extensively purified and should not have residual EVs (Remarks, Pg. 8, Lines 23-24 and Pg. 9, Lines 1-6).

This is not found to be persuasive for the following reasons, the combined prior art teaches that live MSCs secrete EVs, the prior art composition of live MSCs would also contain secreted EVs (therefore a mixture) and consistent with the Examiner’s interpretation, any combination of MSCs and EVs sufficient to produce a mixed population constitutes an “effective amount”.
The Applicant argues that the claimed invention produces “unexpected results” as Stewart teaches that administration of smooth muscle cells without Ang-1 gene construct had no effect on treating ARDS in an animal model while the inventors showed that administration of MSCs without a gene construct successfully treated ARDS in human subjects (Remarks, Pg. 9, Lines 7-20).

This is not found to be persuasive for the following reasons, as discussed above, that an embodiment in the reference which does not utilize MSC as a treatment was ineffective is not evidence that the use of MSC could not be used to treat ARDS.  The MPEP states:
A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. Merck & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989)
Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971).

Further, the narrow embodiment cited by the Applicant is not a comparison with the closest prior art embodiment, as the embodiment does not even utilize MSCs in treating ARDS as taught by the reference which teaches a method of treating a disease in a mammalian patient comprising administering viable mammalian cells to the patient (Pg. 20,Claim 1); wherein the mammalian cells are bone marrow mesenchymal stem/stromal cells (MSCs) (Pg. 20, Claims 14-15); wherein the disease is an inflammatory disease (Pg. 33, Claim 4); wherein the inflammatory disease is Adult/Acute Respiratory Distress Syndrome (ARDS) (Pg. 20, Claims 6 and 8); 
wherein the cells are injected by central venous injection (Swan-Ganz catheter) into the right atrium of the heart (Pg. 4, Paragraph [0055]).  The Examiner further notes that the Applicant cited Examples in the Specification are drawn to the administration of MSCs only and not the claimed embodiment of a mixture of MSCs and MSC secreted EVs.

The Applicant argues that evidence presented before the European Patent Office (Annex 1 and Claims) demonstrates the claimed combination of MSCs and EVs produced a surprisingly superior result over MSCs or EVs alone (Pgs. 9, Lines 21-29, and Pgs. 10-11).

This is not found to be persuasive for the following reasons, the EPO evidence submission has not been submitted in Declaration or Affidavit form and is not a publication.  Therefore, it has not been further treated herein.  The MPEP states:
"The reason for requiring evidence in declaration or affidavit form is to obtain the assurances that any statements or representations made are correct, as provided by 35 U.S.C. 25 and 18 U.S.C. 1001." Permitting a publication to substitute for expert testimony would circumvent the guarantees built into the statute. Ex parte Gray, 10 USPQ2d 1922, 1928 (Bd. Pat. App. & Inter. 1989). Publications may, however, be evidence of the facts in issue and should be considered to the extent that they are probative

Conclusion

No claims are allowed.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL C MARTIN whose telephone number is (571)272-3348.  The examiner can normally be reached on Monday-Friday 12pm-8pm EST.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila G Landau can be reached on (571) 272-0614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  

For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAUL C MARTIN/Examiner, Art Unit 1653                                                                                                                                                                                                        05/19/2021

/SUSAN M HANLEY/Primary Examiner, Art Unit 1653